[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                                JULY 23, 2009
                             No. 09-10092                     THOMAS K. KAHN
                         Non-Argument Calendar                     CLERK
                       ________________________

                         Agency No. A097-975-701

ENKELA RAKIQ,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (July 23, 2009)

Before BIRCH, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      Enkela Rakiq, a native and citizen of Albania, petitions for review of the

decision of the Board of Immigration Appeals that denied her application for

asylum and withholding of removal under the Immigration and Nationality Act and

the United Nations Convention Against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment. 8 U.S.C. §§ 1158, 1231; 8 C.F.R. §

208.16(c). The Board and the immigration judge found that Rakiq was not

credible and concluded that Rakiq failed to establish past persecution, a well-

founded fear of future persecution, or a likelihood of torture if she returns to

Albania. We deny the petition.

                                 I. BACKGROUND

      Rakiq was admitted to the United States in June 2003 as a visitor with

permission to remain in the country until December 2003. In June 2004, the

Immigration and Naturalization Service served Rakiq with a notice to appear. Six

months later, Rakiq filed an application for asylum, withholding of removal, and

relief under the Convention.

      In her application, Rakiq alleged persecution based on her political opinion

and membership in a particular social group, and provided a history of her

persecution in Albania. In 2000, Rakiq was hired by the Ministry to Education to

teach in Pistull, Albania. When Rakiq inquired why Pistull lacked a school

building, local residents told Rakiq that the government refused to provide funding
                                           2
because the village was too “Democratic.” Rakiq asked to convert abandoned

housing to a school building, but representatives of the Ministry of Education told

her to “mind [her] own business.” After Rakiq ignored their warnings and began

repairs to the housing, the Ministry refused to extend her contact to teach, but

Rakiq obtained a position to teach in a private kindergarten.

      Rakiq alleged that both she and members of her family were persecuted for

their political activities. Rakiq alleged that, during parliamentary elections in

2001, she campaigned for the Democratic Party, but stopped participating after her

cousin, Sara Hublina, was “abducted and hurt” in retaliation for her mother’s

political activities. Later, Rakiq’s father was threatened that he and Rakiq would

be harmed for his work with the Democratic Party. In April 2002, Rakiq “began to

get this threat [herself] at home by phone” in which an anonymous caller said that

Rakiq would be “good merchandise,” which Rakiq interpreted to mean she would

be kidnapped and subject to human trafficking. Rakiq prepared to leave the

country, but her father and brother continued to campaign for the Democratic

Party. In March 2003, a man led Rakiq into an alley, placed a gun at her head, and

said she was “marked and that [her] dad and brother should know better.” The

man hit, kicked, and fondled Raqik, then left her in the alley. Raqik went into

hiding until she left Albania.

      Rakiq attached several documents to her application. Rakiq submitted a
                                           3
certificate from the Democratic Party that stated she was a member and “well

known activist [in] the areas where she worked.” Rakiq also submitted an affidavit

from the principal of the Pistull High School, which stated that Rakiq had

requested a new school building, her requests were not well-received, and the

Ministry of Education gave no reason to explain why it had refused to reappoint

Rakiq as a teacher. The record also included reports about the conditions in

Albania and documents about a grant of asylum to the Hublina family. The

Albania Profile prepared by the State Department and the 2004 Country Report

both stated that the Albanian government generally respected the rights of

individuals in opposition parties. Both reports also stated that women were prey to

human trafficking and some government authorities were complicit in the crimes.

      At the evidentiary hearing, Rakiq blamed her persecution on her political

activities and provided more detail about that persecution. Rakiq testified that she

left Albania because a member of the Socialist Party forced her into a corner,

where he kicked and fondled her. The man said that Rakiq was very involved with

the Democratic Party and the school in Pistull, and that “[t]his was none of [her]

business.” When the immigration judge inquired to verify that Rakiq had been

fired from her position in Pistull three years before the attack, Rakiq explained that

she “took an interest in [the school] many times after that.” The immigration judge

responded that Rakiq’s counsel needed to “discuss this with” Rakiq. The judge
                                           4
stated that Rakiq’s testimony was “not too believable” and it seemed “extremely

illogical” that a stranger would confront Rakiq three years after she had “just made

some inquiries about opening up a closed school building . . . in a town that’s . . .

an hour drive away[.]” Rakiq later added that her assailant also told her to end her

“meetings and gatherings with the party[,] [] warned [her] to stop taking an interest

in teaching” and told her she was “involved a little bit too much and [she] had to

stop or something worse would happen.”

      Rakiq also testified that she received about 100 telephone calls that

mentioned the school in Pistull and threatened that if Rakiq did not end her

participation in the Democratic Party, she would be kidnapped like her cousin.

Rakiq stated that she believed it would be pointless to report the telephone calls to

the authorities. Rakiq testified that she “[did not] know who” called her “but [she]

believe[d] [they were] affiliated with the socialist party.” Rakiq explained that she

could not relocate to the capital of Albania because many members of the socialist

party lived there, but she acknowledged that her father and brother had not

relocated in Albania.

      The immigration judge denied Rakiq’s application. The judge found that

Rakiq was “not a particularly credible witness” and mentioned several

inconsistencies in her application and testimony about the number of threatening

phone calls Rakiq had received; the date she was assaulted; and the reasons given
                                           5
by her assailant for the attack in the alley. The judge doubted that the assailant

blamed his assault on Rakiq’s attempts to build a school three years earlier. The

immigration judge found that Rakiq failed to submit any corroborating evidence

from any family member to “fill in the blanks” of her story, which was “highly

unspecific” and contained “obvious” discrepancies. The judge ruled that Rakiq

“completely and in every way failed to sustain her burden of proof with regard to

her applications for relief.”

      The Board remanded the case to the immigration judge. The Board was not

convinced that Rakiq’s “claim to asylum [was] adequately presented.” The Board

instructed the immigration judge to make a “new credibility determination” and to

consider any additional evidence offered by Rakiq in support of her application.

      On remand, the government submitted the 2006 Country Report and Rakiq

testified a second time. The Country Report stated that the Albanian government

respected human rights and, although women were trafficked, there were no

reports that police were involved in those crimes.

      Rakiq’s testimony was consistent with her earlier testimony except she

blamed her attack on political activities by both her and her father. Rakiq testified

that her assailant mentioned both her and her father’s political activities; advised

her that “the people in power are not very fond of what you are doing” and would

“take care of it”; and warned her that if she did not end her political activities, he
                                            6
would “kidnap [her] and take [her] outside [Albania] into the prostitution.” Rakiq

attributed any inconsistencies in her present testimony and her earlier testimony to

nervousness. Rakiq stated that she was scared to return to Albania, even though

the Democratic Party had taken control of the government, because members of the

Socialist Party retained control of local governments and she would be located

easily in the small country. Rakiq acknowledged that her father and brother had

remained in their homes unharmed.

      The immigration judge denied Rakiq’s application a second time. The

immigration judge again found Rakiq not credible and stated that Rakiq’s “story

changed, yet again.” The judge mentioned inconsistencies in Rakiq’s application

and testimonies about the statements made by her assailant about future

persecution and the reasons for his attack and about the number of telephone calls

Rakiq had received. The judge found “surprising” that Rakiq had been in contact

with her father since her first evidentiary hearing but did not obtain an affidavit

from her father about the telephone calls. The judge ruled that, even if he were to

find Rakiq credible, she failed to meet her burden to provide “specific, detailed,

and consistent applications and facts” to prove she was eligible for asylum, or to

satisfy the even “higher burden of proof” required for withholding of removal or

relief under the Convention.

      The Board dismissed Rakiq’s appeal. The Board agreed with the
                                           7
immigration judge that Rakiq’s “changing version of events seriously

undermine[d] her credibility” and mentioned the inconsistencies in Rakiq’s

application and testimonies about the threats made by her assailant and the reasons

given for the attack. The Board also agreed with the immigration judge that Rakiq

failed to “sustain her burden of proving that she is a refugee” because Rakiq failed

to “offer credible, corroborating evidence verifying the events that she recounted in

her testimony” and because her father and brother had remained in Albania

unharmed. The Board concluded that Rakiq also could not satisfy the “more

stringent burden applicable to withholding of removal” and failed to establish that

she would be tortured if she was returned to Albania.

                          II. STANDARD OF REVIEW

      We review the decision of the Board to determine whether it is “supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “To reverse

[those] fact findings, we must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

We review the legal conclusions of the Board de novo. Id. at 1287 n.6. When the

Board adopts the findings of the Immigration Judge, we review the decision of the

Immigration Judge. Al Najjar, 257 F.3d at 1284.



                                          8
                                  III. DISCUSSION

      Rakiq challenges the decision to deny her applications for asylum,

withholding of removal, and relief under the Convention. Rakiq argues that

substantial evidence does not support the finding that she was not credible. Rakiq

also argues that she presented consistent and sufficiently detailed testimony to

establish she suffered past persecution, has a well-founded fear of future

persecution, and was tortured. Rakiq’s arguments fail.

      Substantial evidence supports the finding that Rakiq was not credible, see Al

Najjar, 257 F.3d at 1283–84, and the immigration judge and Board provided

specific and cogent reasons to support that finding. Chen v. U.S. Att’y Gen., 463
F.3d 1228, 1231 (11th Cir. 2006). Rakiq provided inconsistent accounts about the

threats made by her assailant and the reasons given for his attack. Rakiq stated in

her application that the threats began with a statement by the assailant that she was

“marked,” but she testified first that the assailant threatened “something worse,”

and later on remand that he threatened to abduct Rakiq and force her into

prostitution. Rakiq also changed the reasons given by her assailant for his attack:

she alleged in her application that the attack was motivated by the political

activities of her brother and father; she testified at her removal hearing that she was

attacked for only her activities; and on remand she testified that the attack was in

response to activities of her and her father.
                                            9
      Rakiq also failed to prove that she suffered past persecution or has a well-

founded fear of future persecution. Rakiq’s testimony about the telephone calls

and her single attack by an unidentified man supports the finding that Rakiq

suffered harassment, not persecution. See Silva v. U.S. Att’y Gen., 448 F.3d 1229,

1238 (11th Cir. 2006); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th

Cir. 2005). Rakiq’s provided inconsistent accounts about these incidents and failed

to submit any evidence to corroborate her stories. See Mendoza, 327 F.3d at 1287.

Rakiq also testified that she is associated with the current governing party and her

family has remained in Albania unharmed without relocating.

      Substantial evidence also supports the finding that Rakiq will not likely be

tortured upon her return to Albania. “The burden of proof for an applicant seeking

withholding of removal under the Convention, like that for an applicant seeking

withholding of removal under the statute, is higher than the burden imposed on an

asylum applicant.” Al Najjar, 257 F.3d at 1303; see 8 C.F.R. § 208.16(c)(2).

Because Rakiq failed to establish a well-founded fear of persecution, she also

cannot establish that she would suffer “torture.” See Al Najjar, 257 F.3d at

1303–04.

                               IV. CONCLUSION

      Rakiq’s petition for review is DENIED.



                                         10